Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.  



Claim Notes
Examiner notes that amending the independent claims with certain features described in the Specification may help in terms of overcoming the respective 35 USC 101 rejection; the specific features identified by the Examiner are described in the Applicant’s Spec., paras 102-103, 120-121. Examiner invites the Applicant to schedule a telephonic interview, if further discussion/clarification is needed.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: 
recognize a context in a game screen which is running/ based on the recognizing of the context in the game screen, transmit information related to the context and receive advertisement content selected based on the context/in response to receiving the advertisement content, modify at least one of a color or texture of the received advertisement content based on the context reflecting a characteristic of peripheral objects in the game screen in which the received advertisement content is inserted/display the game screen in which the modified advertisement content is inserted. This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of an electronic device comprising a display/communicator/processor/memory, and an external server, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Independent claim 7 is directed to a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receive information related to a context in a game which is running /in response to receiving the information related to the game context, select an advertisement content from among pre-stored plurality of advertisement content based on player profile information and the received information related to the context/transmit the selected advertisement content to the external electronic device. This judicial exception is not integrated into a practical application. Claim 7 includes the additional limitations of an electronic device comprising a communicator/storage/processor/memory, and an external electronic device, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Independent claims 9, 18 are directed to a method and computer-readable medium, respectively, for performing similar claimed limitations to those of claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, claims 9 and 18 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Independent claim 15 is directed to a method for performing similar claimed limitations to those of claim 7, thus meeting the Step 1 eligibility criterion, and recites the same abstract idea as claim 7. The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, claim 15 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 7.
Independent claim 17 is directed to a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: recognize a context in a game screen which is running/based on the recognizing of the context in the game screen, transmit information related to the context and receive advertisement content selected based on the context/in response to receiving the advertisement content, modify at least one of a color or a texture of the received advertisement content based on the context reflecting a characteristic of peripheral objects in the game screen in which the received advertisement content is inserted/display the game screen in which the modified advertisement content is inserted/receive the context/based on the received context and player profile information, select the advertisement content from among a plurality of pre-stored advertisement contents and transmit the selected advertisement content. This judicial exception is not integrated into a practical application. Claim 17 includes the additional limitations of a first electronic device comprising a memory and processor/second electronic device comprising memory and processor,  which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 17 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. 
Dependent claims 3-6, 8, 11-14, 16, 19-22 further narrow the abstract ideas of the independent claims themselves. The claims further include the additional limitations of displaying 3D objects, and using a neural network model to recognize the game context. Displaying 3D objects within a 3D environment does no more than generally link the use of the judicial exception to a particular technological environment/field of use. Using a neural network to recognize/analyze data represents insignificant extra-solution activity; it represents a well-known and conventional machine learning algorithm that uses a network of functions to understand and translate data input of one form into a desired output, as known to one of ordinary skill in the art at the effective filing date of the claimed invention. The additional elements of the claims, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 11-12, 18, 21 under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Archer (9373213).
	As per Claims 1, 9, 18, Ellis teaches a device, method, and computer-readable medium comprising:
	a display; a communicator;  (the communicator represents a generic computing element that performs the claimed limitation. at least: col4, lines 30-55: inserts the ad into the game by displaying it on the screen [display]; at least fig1b and associated text – the game client system , and col14, lines 50-67: embodiments can be used will all types of hardware/software that can establish a communication channel with the ad server [communicator])
a processor; a memory storing instructions which, when executed by the processor, cause the processor to:   recognize a context in a game screen, which is running in the electronic device (at least: fig4 and associated text- processor, memory; determining when the play progresses, at least col4, 1st para: as the play progresses [game context])
based on the recognizing of the context in the game screen, control the communicator to transmit, to an external server, information related to the context and receive, from the external server, advertisement content selected based on the context;    (at least fig1b and associated text – ad content is received from a server, based on the game progression- at least col4, 1st para: “Embodiments of the present invention provide methods and systems for generating and dynamically incorporating content such as advertisements into multimedia systems, specific examples of which are computer game systems. Example embodiments of the present invention provide a dynamic inserter for enabling a user of a video game to experience advertisements within the game itself. These advertisements are dynamically updated as play progresses.”)
Archer further teaches:
in response to receiving the advertisement content, modify at least … texture of the received advertisement content based on the context reflecting a characteristic of peripheral objects in the game screen in which the received advertisement content is inserted;   (at least: col5, lines 15-50)
control the display to display the game screen in which the modified advertisement content is inserted.   (at least- abstract: dynamically adapting game objects, fig6b and associated text – icon 6070: determine proper object adaptations and apply the adaptations to the placed objects)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s features of existing features, with Archer’s feature of in response to receiving the advertisement content, modify at least one of a color or texture of the received advertisement content based on the context reflecting a characteristic of peripheral objects in the game screen in which the received advertisement content is inserted;   control the display to display the game screen in which the modified advertisement content is inserted, to allow for efficient and dynamic game object adaptation  based on another game object’s proximity – Archer, abstract.
	As per Claims 3, 11, Ellis in view of Archer teach:
control the display to display the modified advertisement content in a three-dimensional (3D) object format at a preset position in a layout of the game screen.  (Archer, at least: claim 1)
As per Claims 4, 12, Ellis in view of Archer teach:
	the context comprises at least one of information of progress of the game  (Ellis, at least col4, 1st para: as the play progresses)
As per Claim 21, Ellis in view of Archer teach:
change a characteristic of the received advertisement content by changing at least one of…the texture…of the received advertisement content.   (Archer, at least: col5, lines 15-50)

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Archer (9373213), in even further view of Pidhajecky (20150199078).
	As per Claim 5, Pidhajecky further teaches:
	calculate metadata representing the context in the game screen through a hierarchical analysis based on an object included in the game screen (at least para 20: associating game scene objects in a hierarchical structure, the game object hierarchy is associated with the stage definition [hierarchical analysis] to render the embedded application [data representing the game context]- at least: claim 3.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Archer’s existing features, with Pidhajecky’s feature of calculate metadata representing the context in the game through a hierarchical analysis based on an object included in the game  , in order to resume the embedded application based on the association of the object hierarchy structure with the stage definition – Pidhajecky, claim 3.
	Ellis in view of Archer in further view of Pidhajecky further teach:	modify the advertisement content based on the calculated metadata.  (Pidhajecky teaches determining the game context through a hierarchical analysis – at least para 20, claim 3;  Archer further teaches modifying the ad content based on the game context – at least: abstract – modifying game objects based on their proximity to other objects.)
As per Claim 13, Pidhajecky further teaches:
	calculate metadata representing the context in the game screen through a hierarchical analysis based on an object included in the game screen (at least para 20: associating game scene objects in a hierarchical structure, the game object hierarchy is associated with the stage definition [hierarchical analysis] to render the embedded application [data representing the game context]- at least: claim 3.)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Archer’s existing features, with Pidhajecky’s feature of calculate metadata representing the context in the game through a hierarchical analysis based on an object included in the game  , in order to resume the embedded application based on the association of the object hierarchy structure with the stage definition – Pidhajecky, claim 3.
	Ellis in view of Archer in further view of Pidhajecky further teach:	modifying the advertisement content based on the calculated metadata in real time.  (Pidhajecky teaches determining the game context through a hierarchical analysis – at least para 20, claim 3;  Archer further teaches modifying the ad content based on the game context in real time – at least: abstract – dynamically adapting/modifying game objects based on their proximity to other objects.)

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Archer (9373213), in further view of Pidhajecky (20150199078), in even further view of Lee (20190065911).
	As per Claims 6, 14, Ellis in view of Archer in further view of Pidhajecky teach objects within a game , as noted above, and Lee further teaches:
	classify objects … for generating a hierarchical tree;  (an object cluster is construed as an object classification – at least para 104, for generating a relationship tree among the objects within each segment – at least: abstract)
	calculate metadata representing a relationship in the hierarchical tree based on a priority of each classified object ( at least: abstract – generating a relationship tree among objects, wherein a threshold  object distance is taken into account [object priority] – at least para 73. 
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Archer’s existing features, combined with Pidhajecky’s existing feature, with Lee’s feature of classify an object … for generating a hierarchical tree/ calculate metadata representing a relationship in the hierarchical tree based on a priority of each classified object, in order to analyze/segment/classify multimedia elements through the use of relationship trees – Lee, abstract.

Claims 7-8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Marsland (20120264520).
	As per Claims 7, 15, Ellis teaches a device and method comprising:
	a communicator;  (the communicator represents a generic computing element, i.e. hardware and/or software, that performs the claimed limitation. at least fig1b and associated text- ad server [communicator]; the server is connected to a database [storage] – icon 144. )
	a processor  and a memory storing instructions which, when executed by the processor, cause the processor to: control the communicator to receive information related to a context in a game screen, which is running in an external electronic device;    (at least fig1b and associated text – the ad server comprises at least one processor and functional module that receives content from the game client software running on the device 116 [external electronic device], wherein the content is game contextual content: “events , ad requests, criteria, ad data” that is transmitted in fig1b, col4, 1st para)
	control the communicator to transmit the selected advertisement content to the external electronic device.  (at least fig1b and associated text: ad server computing element [communicator] transmits the selected ad content to the game client device 116 [external device])
	in response to receiving the information related to the context in the game screen, select an advertisement content from among pre-stored plurality of advertisement contents based on the …received information related to the context  (at least col4, 1st para: “Embodiments of the present invention provide methods and systems for generating and dynamically incorporating content such as advertisements into multimedia systems, specific examples of which are computer game systems. Example embodiments of the present invention provide a dynamic inserter for enabling a user of a video game to experience advertisements within the game itself. These advertisements are dynamically updated as play progresses.”)
	Marsland further teaches:
	select an advertisement content…based on …player profile information (at least para 126: advertising offers may be sorted based on how well they match the player profile)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, with Marsland’s feature of select an advertisement content based on player profile information, to determine the purchase likelihood value for individual advertising offers based on the any data from the player profile – Marsland, para 127.
As per Claims 8, 16, Ellis in view of Marsland teach:
	the information related to the context comprises information regarding a game, which is running in the external electronic device  (Ellis: at least col4, 1st para: as the play progresses, on the game client system [external electronic device] – at least fig1b and associated text)
	information regarding an advertisement area in which the advertisement is to be inserted in the game screen.  (Ellis: fig1b and associated text – the context info includes criteria/ad data, Marsland: a position of a branded virtual object within a game scene [ad area in which the ad is to be inserted in the game] – at least para 19, fig10 and associated text)

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Archer (9373213), in even further view of Cox (20190291008).
	As per Claims 19, 20, Cox further teaches:
	recognize the context in the game screen based on artificial intelligence (AI) neural network model. (at least: para 12, claim 1 – using a neural network model to recognize observed gameplay user actions as unauthorized [game context])
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, combined with Archer’s existing features, with Cox’s feature of recognize the context in the game screen based on artificial intelligence (AI) neural network model, in order to categorize user gameplay actions through the use of a neural network model– Cox, para 12.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Archer (9373213), in even further view of Marsland (20120264520).
As per Claim 17, Ellis teaches:
a first electronic device;  (at least fig1b and associated text: game client 116)
and a second electronic device (at least fig1b and associated text: ad server)
wherein the first electronic device comprises a first memory storing instructions which, when executed by a first processor of the first electronic device, cause the first processor to: recognize a context in a game screen, which is running   (at least: determining when the play progresses, at least col4, 1st para: as the play progresses [game context], fig1a-b and associated text- computing elements that perform the claimed limitations)
based on the recognizing of the context in the game screen, transmit, to the second electronic device, information related to the context and receive, from the second electronic device, advertisement content selected based on the context;;    (at least fig1b and associated text – ad content is received from a server, based on the game progression- at least col4, 1st para: “Embodiments of the present invention provide methods and systems for generating and dynamically incorporating content such as advertisements into multimedia systems, specific examples of which are computer game systems. Example embodiments of the present invention provide a dynamic inserter for enabling a user of a video game to experience advertisements within the game itself. These advertisements are dynamically updated as play progresses.”)
Archer further teaches:
in response to receiving the advertisement content, modify at least … texture of the received advertisement content based on the context reflecting a characteristic of peripheral objects in the game screen in which the received advertisement content is inserted;   (at least: col5, lines 15-50)
display the game screen in which the modified advertisement content is inserted   (at least- abstract: dynamically adapting game objects, fig6b and associated text – icon 6070: determine proper object adaptations and apply the adaptations to the placed objects)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s features of existing features, with Archer’s feature of in response to receiving the advertisement content, modify at least one of a color or texture of the received advertisement content based on the context reflecting a characteristic of peripheral objects in the game screen in which the received advertisement content is inserted;   control the display to display the game screen in which the modified advertisement content is inserted, to allow for efficient and dynamic game object adaptation  based on another game object’s proximity – Archer, abstract.
Ellis in view of Archer further teach:
wherein the second electronic device comprises a second memory storing instructions which, when executed by a second processor of the second electronic device, cause the second processor to: receive the context from the first electronic device;   (Ellis, at least fig1b and associated text- server comprises at least one processor and functional module that receives content from the game client software running on the device 116 [ second device], wherein the content is game contextual content: events, ad requests, criteria, ad data that is transmitted in fig1b, col4, 1st para)
based on the received context…select the advertisement content from among a plurality of pre-stored advertisement contents (Ellis, at least: fig1b and associated text – ad content is selected based on the game progression, col4, 1st para.)
transmit the selected advertisement content to the first electronic device.  (Ellis, at least fig1b and associated text: ad server [second device] transmits the selected ad content to the game device [first device])
Marsland further teaches:
based on the…player profile information, select the advertisement content  (at least para 126: ad offers may be sorted based on how well they match the player profile)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s features of existing features, combined with Archer’s existing features, with Marsland’s feature of selecting ad content based on the player profile information, to determine the purchase likelihood value for individual ad offers based on the player profile data – Marsland, para 127.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable in view of Ellis (9047609) in further view of Marsland (20120264520), in further view of Archer (9373213), in even further view of Paradise (8715077).
	As per Claim 22, Ellis in view of Marsland teach:
	the selecting of the advertisement content is further based on objects targeted by advertisers;  (Marsland, at least para 14, fig7a and associated text)
	Archer further teaches:
	the information related to the context comprises …information regarding at least one object displayed around an advertisement area where the advertisement content is to be inserted  (at least: col5, lines 15-50)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s features of existing features, combined with Marsland’s existing features, with Archer’s feature of the information related to the context comprises …information regarding at least one object displayed around an advertisement area where the advertisement content is to be inserted  , to allow for efficient and dynamic game object adaptation  based on another game object’s proximity – Archer, abstract.
Paradise further teaches:
the information related to the context comprises information of a character level, information regarding a difficulty of a game…and profile information of a game character in the game screen.  ( at least: col2, lines 5-25: targeted ads based on the in-game character level, game level completed/game difficulty, player ratings [character profile information])
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s features of existing features, combined with Marsland’s existing features, combined with Archer’s existing features, with Paradises’s feature of the information related to the context comprises information of a character level, information regarding a difficulty of a game…and profile information of a game character in the game screen, to select/provide targeted ads based on data characterizing historical gaming metrics for a user- Paradise, abstract.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
		
			claims are directed towards a statutory category. Claimed features recite substantially more than an abstract idea. Applicant points to the Spec., para 4-8.
	Paras 4-8 of the Applicant’s Spec. describe several business practice/goal optimizations that are sought by implementing the claimed invention: analyzing contextual information, and selecting/modifying advertisement content in real-time based on contextual information. Paras 4-8 do not describe any technical improvements that result by implementing the claimed invention. The claimed invention recites an abstract idea; the additional elements do not , alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself: Claims 1, 3-9, 11-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   	Claim 1 is directed towards a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: recognize a context in a game screen which is running/ based on the recognizing of the context in the game screen, transmit information related to the context and receive advertisement content selected based on the context/in response to receiving the advertisement content, modify at least one of a color or texture of the received advertisement content based on the context reflecting a characteristic of peripheral objects in the game screen in which the received advertisement content is inserted/display the game screen in which the modified advertisement content is inserted. This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of an electronic device comprising a display/communicator/processor/memory, and an external server, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. Independent claim 7 is directed to a device, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receive information related to a context in a game which is running /in response to receiving the information related to the game context, select an advertisement content from among pre-stored plurality of advertisement content based on player profile information and the received information related to the context/transmit the selected advertisement content to the external electronic device. This judicial exception is not integrated into a practical application. Claim 7 includes the additional limitations of an electronic device comprising a communicator/storage/processor/memory, and an external electronic device, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. Independent claims 9, 18 are directed to a method and computer-readable medium, respectively, for performing similar claimed limitations to those of claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, claims 9 and 18 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. Independent claim 15 is directed to a method for performing similar claimed limitations to those of claim 7, thus meeting the Step 1 eligibility criterion, and recites the same abstract idea as claim 7. The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, claim 15 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 7. Independent claim 17 is directed to a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: recognize a context in a game screen which is running/based on the recognizing of the context in the game screen, transmit information related to the context and receive advertisement content selected based on the context/in response to receiving the advertisement content, modify at least one of a color or a texture of the received advertisement content based on the context reflecting a characteristic of peripheral objects in the game screen in which the received advertisement content is inserted/display the game screen in which the modified advertisement content is inserted/receive the context/based on the received context and player profile information, select the advertisement content from among a plurality of pre-stored advertisement contents and transmit the selected advertisement content. This judicial exception is not integrated into a practical application. Claim 17 includes the additional limitations of a first electronic device comprising a memory and processor/second electronic device comprising memory and processor,  which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 17 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. Dependent claims 3-6, 8, 11-14, 16, 19-22 further narrow the abstract ideas of the independent claims themselves. The claims further include the additional limitations of displaying 3D objects, and using a neural network model to recognize the game context. Displaying 3D objects within a 3D environment does no more than generally link the use of the judicial exception to a particular technological environment/field of use. Using a neural network to recognize/analyze data represents insignificant extra-solution activity; it represents a well-known and conventional machine learning algorithm that uses a network of functions to understand and translate data input of one form into a desired output, as known to one of ordinary skill in the art at the effective filing date of the claimed invention. The additional elements of the claims, alone or in combination, do not integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

			Claimed features provide a technological improvement that results in a practical application of benefit of an electronic device displaying an advertisement in harmony with the context of the game for better user experience and more effective advertising.
	The claimed limitations of the pending claims do not, when implemented, provide a technological improvement. Selecting an advertisement based on contextual information and modifying an advertisement based on contextual information represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Providing a better user experience/more effective advertising represents a business practice/goal optimization, not an improvement to another technology/technical field. 

			Ex parte Adam Carasso: PTAB found claims directed towards improving the display of advertising to be directed towards patent eligible subject matter.
			Instant claims, like those of Carasso, are directed towards improving the display of advertising
	The instant claimed invention and the ex parte Adam Carasso claimed invention have different fact patterns and different claim sets, and thus the two are not analogous. Furthermore, in ex parte Carasso PTAB concluded that the claim 1 elements amount to significantly more than any identified abstract idea; Applicant argued that the claim 1 elements , when taken together as an ordered combination, specify how interactions with the Internet are manipulated to yield a desired result- a result that overrides the routine and conventional sequence of events ordinarily triggered by the customary use of the technology, similarly to DDR Holdings.	The subject claim considered by the DDR Court pertained to a visitor of a host's website clicking on an advertisement for a third-party product displayed on the host's website, whereby the visitor is no longer being transported to the third party's website. In DDR, instead of losing visitors to the third-party's website, the host website can send its visitors to a web page on an outsource provider's server that incorporates "look and feel" elements from the host website, and provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant's website. Id. at 1257-58.                                                                                                                                            Here, in contrast to the claims of DDR Holdings, the present claims are not necessarily rooted in computer technology to solve Internet-centric problems. See DDR Holdings, 773 F.3d at 1257.  Unlike DDR Holdings, Applicant’s device is not claimed as solving or otherwise addressing an Internet-centric problem, but rather is directed to an abstract idea as discussed supra. Selecting advertisement content based on contextual information and modifying advertisement content based on contextual information, as present in the instant claims, represents a business practice/goal, not another technology/technical field; thus, improving this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. 
		
			Claims 7, 15: Cited prior art does not teach the claimed limitations
	Examiner respectfully disagrees. Ellis in view of Marsland teach the claimed limitations of claims 7/15, as noted above: As per Claims 7, 15, Ellis teaches a device and method comprising:
	a communicator;  (the communicator represents a generic computing element, i.e. hardware and/or software, that performs the claimed limitation. at least fig1b and associated text- ad server [communicator]; the server is connected to a database [storage] – icon 144. )
	a processor  and a memory storing instructions which, when executed by the processor, cause the processor to: control the communicator to receive information related to a context in a game screen, which is running in an external electronic device;    (at least fig1b and associated text – the ad server comprises at least one processor and functional module that receives content from the game client software running on the device 116 [external electronic device], wherein the content is game contextual content: “events , ad requests, criteria, ad data” that is transmitted in fig1b, col4, 1st para)
	control the communicator to transmit the selected advertisement content to the external electronic device.  (at least fig1b and associated text: ad server computing element [communicator] transmits the selected ad content to the game client device 116 [external device])
	in response to receiving the information related to the context in the game screen, select an advertisement content from among pre-stored plurality of advertisement contents based on the …received information related to the context  (at least col4, 1st para: “Embodiments of the present invention provide methods and systems for generating and dynamically incorporating content such as advertisements into multimedia systems, specific examples of which are computer game systems. Example embodiments of the present invention provide a dynamic inserter for enabling a user of a video game to experience advertisements within the game itself. These advertisements are dynamically updated as play progresses.”)
	Marsland further teaches:
	select an advertisement content…based on …player profile information (at least para 126: advertising offers may be sorted based on how well they match the player profile)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Ellis’s existing features, with Marsland’s feature of select an advertisement content based on player profile information, to determine the purchase likelihood value for individual advertising offers based on the any data from the player profile – Marsland, para 127.


Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/13/2022